Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke et al (US 20200334928) in view of Lue (CN 110606040).
Regarding claim 1, Bourke et al discloses a method for initiating a telematics call in response to a collision involving a vehicle, comprising: 
receiving sensor data from a plurality of vehicle sensors (paragraphs 355-358); 
determining severity of the collision based on sensor data (paragraph 135, lines 1-8); and 
but does not explicitly disclose(2019-784_P-A-4200) a telematics unit to place a telematics call to a live operator for assistance if the predicted severity of the collision is above the determined threshold.  However, Lu teaches the limitation, at least see page 2, paragraph 3, lines 10-16. It would have been obvious to modify the teaching of Bourke et al to include a telematics unit to place a telematics call to a live operator for assistance if the predicted severity of the collision is above the determined threshold to obtain assistance during high impact collision;

Regarding claim 2, Bourke et al discloses the limitations above and further disclose wherein determining the severity of the collision comprises using an Al model to predict the severity of the collision based on received sensor data (paragraph 151, lines 1-8), wherein the Al model is developed and trained using sensor data from a plurality of different vehicles involved in collisions (paragraph 154, lines 1-4).  
Regarding claim 3, Bourke et al discloses the limitations above and further disclose wherein sensor data comprises vehicle sensor data and environment sensor data (paragraph 281, lines 1-5).  
Regarding claim 4, Bourke et al discloses the limitations above and further disclose comprising receiving vehicle environment data from third-party data sources and using the vehicle environment data to predict the severity of the condition (paragraphs 358-360).  
Regarding claim 5, Bourke et al discloses the limitations above and further disclose wherein vehicle environment data comprises at least one of traffic information, disaster or event information, information from surrounding vehicles or other vehicles involved in the collision paragraph 154, lines 1-4), and weather information (paragraph 281, lines 1-5).  
Regarding claim 6, Bourke et al discloses the limitations above and further disclose wherein the threshold is determined for the vehicle based on vehicle characteristics (paragraph 200, lines 1-3).  

Regarding claim 8, Bourke et al discloses a system for initiating a telematics call in response to a collision involving a vehicle, comprising: 
a plurality of vehicle sensors to sense parameters of the vehicle (paragraphs 355-358); 
a severity detection circuit to predict a severity of the collision using data from the vehicle sensors (paragraph 135, lines 1-8); 
a threshold detection circuit to determine whether the predicted severity of the collision is above a determined threshold (paragraph 234, lines 1-6);  SMRH:4823-2769-0925.3-- 41 --P A T E N T Docket No. 31EV-303383 
but does not explicitly disclose(2019-784_P-A-4200) a telematics unit to place a telematics call to a live operator for assistance if the predicted severity of the collision is above the determined threshold.  However, Lu teaches the limitation, at least see page 2, paragraph 3, lines 10-16. It would have been obvious to modify the teaching of Bourke et al to include a telematics unit to place a telematics call to a live operator for assistance if the predicted severity of the collision is above the determined threshold to obtain assistance during high impact collision;
and does not explicitly disclose if the severity of the collision is not above the determined threshold, initiating the telematics call to an automated attendant for assistance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include if the severity of the collision is not above the determined threshold, initiating the telematics call to an automated attendant for assistance, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.



Regarding claim 10, Bourke et al discloses the limitations above and further disclose wherein the severity detection circuit is further configured to predict a severity of the collision using data from vehicle systems and the vehicle sensors (paragraph 151, lines 1-8).  
Regarding claim 11, Bourke et al discloses the limitations above and further disclose wherein the severity detection circuit is further configured to predict a severity of the collision using data from external systems and the vehicle sensors (paragraphs 358-360).  
Regarding claim 12, Bourke et al discloses the limitations above and further disclose wherein the threshold is determined for the vehicle based on vehicle characteristics (paragraph 200, lines 1-3).  
Regarding claim 13, Bourke et al discloses the limitations above and further disclose wherein the threshold is determined using a threshold set for an occupant of the vehicle (paragraph 382, lines 1-8).  
Regarding claim 14, Bourke et al discloses a control system for initiating a telematics call, comprising: 
a processor (Fig. 2, #1214); and 
a memory (Fig. 2, #1216) coupled to the processor to store instructions (Fig. 2, #1214), which when executed by the processor, cause the processor to perform operations for initiating the telematics call in response to a collision involving the vehicle (paragraph 148, lines 1-12), the operations comprising receiving sensor data from a plurality of vehicle sensors (paragraph 151, lines 1-6); 
determining severity of the collision based on sensor data (paragraph 135, lines 1-8); and 

and does not explicitly disclose if the severity of the collision is not above the determined threshold, initiating the telematics call to an automated attendant for assistance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include if the severity of the collision is not above the determined threshold, initiating the telematics call to an automated attendant for assistance, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 15, Bourke et al discloses the limitations above and further disclose wherein determining the severity of the collision comprises using an Al model to predict the severity of the collision based on received sensor data (paragraph 151, lines 1-8), wherein the Al model is developed and trained using sensor data from a plurality of different vehicles involved in collisions (paragraph 154, lines 1-4).  
Regarding claim 16, Bourke et al discloses the limitations above and further disclose wherein determining severity of the collision is further based on data from vehicle systems (paragraph 151, lines 1-8).  
Regarding claim 17, Bourke et al discloses the limitations above and further disclose wherein the operations further comprise receiving vehicle environment data from third-party data sources and using the vehicle environment data to predict the severity of the condition (paragraphs 358-360).  

Regarding claim 19, Bourke et al discloses the limitations above and further disclose wherein the threshold is determined for the vehicle based on vehicle characteristics (paragraph 200, lines 1-3).  
Regarding claim 20, Bourke et al discloses the limitations above and further disclose wherein the threshold is determined using a threshold set for an occupant of the vehicle (paragraph 382, lines 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663